PER CURIAM.
This is an appeal by the trustee in bankruptcy from a judgment dismissing his complaint in an action to recover a voidable preference. The case was tried to the court without a jury. The sole issue was one of fact, namely, whether the defendant had complied with section 45 of the Personal Property Law of New York, Consol. Laws, c. 41. On this issue the trial judge made a finding adverse to the plaintiff. Examination of the record discloses evidence sufficient to support such finding.
The judgment is affirmed.